
	
		I
		111th CONGRESS
		1st Session
		H. R. 3654
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2009
			Mr. Klein of Florida
			 (for himself and Mr. Melancon)
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To authorize the National Aeronautics and Space
		  Administration and the National Oceanic and Atmospheric Administration to
		  procure, launch, and operate the next generation of weather forecasting
		  satellites.
	
	
		1.Short titleThis Act may be cited as the
			 Hurricane Satellite Modernization
			 Act.
		2.XOVWM
			 Constellation
			(a)Role of
			 NASA
				(1)In
			 generalThe Administrator of NASA is authorized to procure and
			 launch the next-generation Extended Ocean Vector Winds Mission, or XOVWM,
			 constellation of satellites.
				(2)CoordinationThe Administrator of NASA shall coordinate
			 with NOAA to ensure that the capabilities of the XOVWM constellation of
			 satellites will meet the operational data needs of NOAA.
				(3)PlanThe Administrator of NASA shall develop a
			 plan and schedule for the procurement and launch of the XOVWM constellation of
			 satellites and shall submit such plan to the Committee on Science and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate.
				(b)Role of
			 NOAAThe Administrator of NOAA is authorized to operate the
			 constellation of satellites procured under subsection (a)(1).
			(c)Annual
			 ReportThe Administrator of NASA and the Administrator of NOAA
			 shall submit to Congress an annual report about each agency’s progress in
			 conducting the activities authorized by this section.
			3.DefinitionsIn this Act:
			(1)NASAThe
			 term NASA means the National Aeronautics and Space
			 Administration.
			(2)NOAAThe term NOAA means the
			 National Oceanic and Atmospheric Administration.
			4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Administrator of NASA and the
			 Administrator of NOAA a total of $3,000,000,000 for fiscal years 2010 through
			 2027 for the purpose of carrying out section 2.
		
